Name: Commission Implementing Regulation (EU) 2016/699 of 10 May 2016 establishing budgetary ceilings for 2016 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural policy;  economic geography
 Date Published: nan

 11.5.2016 EN Official Journal of the European Union L 121/11 COMMISSION IMPLEMENTING REGULATION (EU) 2016/699 of 10 May 2016 establishing budgetary ceilings for 2016 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) thereof, Whereas: (1) For each Member State implementing the basic payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 22(1) of that Regulation for 2016 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with Article 22(2) of Regulation (EU) No 1307/2013 any increases applied by Member States pursuant to that provision are to be taken into account. (2) For each Member State implementing the single area payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 36(4) of that Regulation for 2016 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. (3) For each Member State granting the redistributive payment provided for in Chapter 2 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 42(2) of that Regulation for 2016 has to be set by the Commission on the basis of the percentage notified by those Member States pursuant to Article 42(1) of that Regulation. (4) In relation to the payment for agricultural practices beneficial for the climate and the environment provided for in Chapter 3 of Title III of Regulation (EU) No 1307/2013 in 2016, the annual national ceilings referred to in Article 47(3) of that Regulation for 2016 have to be calculated in accordance with Article 47(1) of that Regulation and amounting to 30 % of the national ceiling of the relevant Member State as set out in Annex II to that Regulation. (5) For Member States granting the payment for areas with natural constraints provided for in Chapter 4 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 49(2) of that Regulation for 2016 have to be set by the Commission on the basis of the percentage notified by the relevant Member States pursuant to Article 49(1) of that Regulation. (6) In relation to the payment for young farmers provided for in Chapter 5 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 51(4) of that Regulation for 2016 have to be set by the Commission on the basis of the percentage notified by Member States pursuant to Article 51(1) of that Regulation and shall not be higher than 2 % of the annual ceiling set out in Annex II. (7) Where the total amount of the payment for young farmers applied for in 2016 in a Member State exceeds the ceiling set pursuant to Article 51(4) of Regulation (EU) No 1307/2013 for that Member State, the difference has to be financed by the Member State in accordance with Article 51(2) of that Regulation whilst respecting the maximum amount laid down in Article 51(1) of that Regulation. For the sake of clarity, it is appropriate to set this maximum amount for each Member State. (8) For each Member State granting voluntary coupled support provided for in Chapter 1 of Title IV of Regulation (EU) No 1307/2013 in 2016, the Commission has to set the annual national ceiling referred to in Article 53(7) of that Regulation for 2016 on the basis of the percentage notified by the relevant Member State pursuant to Article 54(1) of that Regulation. (9) Concerning the year 2016, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2016. For the sake of consistency between the applicability of that Regulation for the claim year 2016 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The annual national ceilings for 2016 for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 are set out in point I of the Annex to this Regulation. 2. The annual national ceilings for 2016 for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 are set out in point II of the Annex to this Regulation. 3. The annual national ceilings for 2016 for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 are set out in point III of the Annex to this Regulation. 4. The annual national ceilings for 2016 for the payment for agricultural practices beneficial for the climate and the environment referred to in Article 47(3) of Regulation (EU) No 1307/2013 are set out in point IV of the Annex to this Regulation. 5. The annual national ceilings for 2016 for the payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 are set out in point V of the Annex to this Regulation. 6. The annual national ceilings for 2016 for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 are set out in point VI of the Annex to this Regulation. 7. The maximum amounts for 2016 for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 are set out in point VII of the Annex to this Regulation. 8. The annual national ceilings for 2016 for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 are set out in point VIII of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. ANNEX I. Budgetary ceilings for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 225 595 Denmark 564 769 Germany 3 042 977 Ireland 828 429 Greece 1 182 879 Spain 2 816 109 France 3 199 094 Croatia 87 941 Italy 2 314 333 Luxembourg 22 819 Malta 648 Netherlands 513 025 Austria 470 847 Portugal 284 807 Slovenia 73 581 Finland 269 562 Sweden 401 642 United Kingdom 2 091 382 II. Budgetary ceilings for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Bulgaria 378 949 Czech Republic 462 535 Estonia 75 612 Cyprus 30 805 Latvia 109 970 Lithuania 171 472 Hungary 734 076 Poland 1 551 652 Romania 898 240 Slovakia 250 297 III. Budgetary ceilings for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 48 186 Bulgaria 55 868 Germany 341 633 France 727 067 Croatia 20 287 Lithuania 66 377 Poland 281 810 Romania 94 709 United Kingdom 32 334 IV. Budgetary ceilings for the payment for agricultural practices beneficial for the climate and the environment as referred to in Article 47(3) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 152 932 Bulgaria 237 735 Czech Republic 253 212 Denmark 255 805 Germany 1 464 143 Estonia 34 369 Ireland 364 041 Greece 569 748 Spain 1 455 505 France 2 181 201 Croatia 60 860 Italy 1 155 242 Cyprus 15 068 Latvia 61 729 Lithuania 132 753 Luxembourg 10 064 Hungary 403 338 Malta 1 572 Netherlands 221 052 Austria 207 726 Poland 1 018 590 Portugal 172 186 Romania 531 741 Slovenia 41 099 Slovakia 132 443 Finland 157 027 Sweden 209 189 United Kingdom 953 964 V. Budgetary ceilings for payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Denmark 2 857 VI. Budgetary ceilings for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 8 495 Bulgaria 1 030 Czech Republic 1 688 Denmark 5 116 Germany 48 805 Estonia 344 Ireland 24 269 Greece 37 983 Spain 97 034 France 72 707 Croatia 4 057 Italy 38 508 Cyprus 352 Latvia 3 200 Lithuania 5 531 Luxembourg 503 Hungary 5 378 Malta 21 Netherlands 14 737 Austria 13 848 Poland 33 953 Portugal 11 479 Romania 15 000 Slovenia 2 055 Slovakia 1 348 Finland 5 234 Sweden 10 459 United Kingdom 49 491 VII. Maximum amounts for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 10 195 Bulgaria 15 849 Czech Republic 16 881 Denmark 17 054 Germany 97 610 Estonia 2 291 Ireland 24 269 Greece 37 983 Spain 97 034 France 145 413 Croatia 4 057 Italy 77 016 Cyprus 1 005 Latvia 4 115 Lithuania 8 850 Luxembourg 671 Hungary 26 889 Malta 105 Netherlands 14 737 Austria 13 848 Poland 67 906 Portugal 11 479 Romania 35 449 Slovenia 2 740 Slovakia 8 830 Finland 10 468 Sweden 13 946 United Kingdom 63 598 VIII. Budgetary ceilings for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2016 Belgium 85 270 Bulgaria 118 867 Czech Republic 126 606 Denmark 24 135 Estonia 4 237 Ireland 3 000 Greece 148 432 Spain 584 919 France 1 090 601 Croatia 30 430 Italy 423 589 Cyprus 4 000 Latvia 30 865 Lithuania 66 377 Luxembourg 160 Hungary 201 669 Malta 3 000 Netherlands 3 500 Austria 14 541 Poland 509 295 Portugal 117 535 Romania 232 779 Slovenia 20 550 Slovakia 57 390 Finland 102 591 Sweden 90 648 United Kingdom 52 709